
	

113 SRES 516 ATS: To authorize testimony, document production, and representation in State of North Dakota v. Beatrice Quill.
U.S. Senate
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 516
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2014
			Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony, document production, and representation in State of North Dakota v. Beatrice Quill.
	
	
		Whereas, in the case of State of North Dakota v. Beatrice Quill, Crim. No. 08–2014–CR–01545, pending in South Central Judicial District Court in Bismarck, North
			 Dakota, the prosecution has requested the production of testimony from two
			 employees in the Bismarck, North Dakota office of Senator Heidi Heitkamp,
			 and a video recording from that office;Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics  in Government Act of 1978, 2
			 U.S.C.  §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to
			 represent current or former employees of the Senate with respect to any
			 subpoena, order, or request for testimony relating to their official
			 responsibilities;Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of
			 the Senate, no evidence under the control or in the possession of the
			 Senate may, by the judicial or administrative process, be taken from such
			 control or possession but by permission of the Senate; and
		Whereas, when it appears that evidence under the control or in the possession of the Senate may
			 promote the administration of justice, the Senate will take such action as
			 will promote the ends of justice consistent with the privileges of the
			 Senate: Now, therefore, be it
		
	
		That Megan Carranza and Jane Opdahl, employees in the Office of Senator Heidi Heitkamp, and any
			 other current or former employee of the Senator's office from whom
			 relevant evidence may be necessary, are authorized to produce documents
			 and provide testimony in the case of State of North Dakota v. Beatrice Quill, except concerning matters for which a privilege should be asserted.2.The Senate Legal Counsel is authorized to represent employees of Senator Heitkamp's office in
			 connection with the production of evidence authorized in section one of
			 this resolution.
